DETAILED ACTION
This is a response to the Applicant’s remarks filed 12/17/2021. Claims 1-20 are pending. Claims 1-20 were amended. No claims were cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 12/17/2021, with respect to objections to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 

Applicant’s arguments, see page 9, filed 12/17/2021, with respect to rejections under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-20 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5-10, 12-14 are rejected under 35 U.S.C 103 as being unpatentable over Addepalli et al. (US 9258234), hereinafter “Addepalli”, in view of RFC 5171 (RFC: 5171 Cisco Systems Unidirectional Link Detection (UDLD) Protocol, by Network Working Group, M. Foschiano, Cisco Systems, April 2008), hereinafter “RFC 5171”, in further view of Ye et al. (US20140164640), hereinafter “Ye”.

Regarding claim 1 and 8, Addepalli teaches:
A method comprising: receiving, by a first device, a plurality of messages transmitted from a second device to a first device, wherein the plurality of messages are used to detect links and the first device is configured with a first interval configuration value corresponding to a frequency which the first device sends the messages to the second device ([26]: Router 12A receives consecutive BFD packets at time intervals matching the negotiated receipt interval (equates to the first interval configuration), where the interval corresponds to the frequency of messages. [0064]: Fig. 5B Step 132 – Receive a series of BFD packets. BFD packets equate to packets transmitted from second device to first device, where interval between two consecutive packets are measured, matched against a negotiated receipt interval.)  
determining, by the first device, a second interval configuration value of the second device, the second interval configuration value corresponding to a frequency which the second device sends the ([26]: In this non-normal state, i.e. congestion-delayed scenario, router 12A receives consecutive BFD packets at time intervals exceeding the negotiated receipt interval (i.e. different than the first interval configuration value); the router calculates a normalized weighted moving average of the receipt delays (i.e. intervals between two consecutive BFD packets) associated with a series of consecutive pairs of BFD packets) ;
determining, on the first device, that there is a configuration mismatch between the first device and the second device, wherein a correct configuration of the requires the first device and the second device use a same number of intervals ([26]: Based on the new calculated average (second value), which should be implicitly different than the normal interval value because the time intervals exceeded the normal interval value, the router determines a new detection multiplier (an adjustment factor) by which to set the adjusted session detection time. Router 12A applies the new detection multiplier (adjustment factor) to the negotiated receipt interval (first interval configuration value) to derive the adjusted session detection time (first value adjusted to new second value), in effect, dynamically adjusting the session detection time, or interval time between messages); and 
Addepalli teaches BFD messages are exchanged on a link for keeping a link active. Addepalli does not teach Unidirectional Link Detection (UDLD) protocol messages can detect unidirectional L2 links between devices. 
Addepalli also does not teach:
creating a log entry for the configuration mismatch, the log entry including the first and second interval configuration values.
However, the RFC 7151, in defining the Unidirectional Link Detection Protocol as the method for managing missing or damaged connections between devices, resulting in unidirectional L2 links, teaches:
Unidirectional Link detection protocol messages …used to detect unidirectional L2 links.
RFC 5171, Section 1: The purpose of the UDLD protocol is to detect the presence of anomalous conditions in the Layer 2 communication channel, working on top of the existing Layer 1 detection mechanisms defined by the IEEE 802.3 standards. Section 5.2: UDLD sends out periodic “hello” packets on every active interface to keep each device informed about its neighbors. When a hello message is received, it is cached and kept in memory at most for a defined time interval (time-to-live) after which the cache entry is considered stale and is aged out.  Message format is defined in the RFC, including an 8-bit time interval value (Message Interval TLV) Section 6.1, page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of RFC 5171 and UDLD protocol messages used for detecting unidirectional links, into the method of Addepalli with the BFD messaging and determination of the changed interval between messages received in a non-normal scenario. RFC 5171: UDLD is well documented and known in the art. RFC 5171 improves on the performance of the method of Addepalli. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Addepalli and RFC 5171 do not teach the method of counting the number of messages received by the router (first device) to detect a mismatched configuration between the first and second device:
 determininq whether a total number of the received plurality of 9messaqes meets a predetermined threshold 
10in response to the total number of the received plurality of 11messaqes meetinq the predetermined threshold,
However, Ye teaches
determininq whether a total number of the received plurality of 9messaqes meets a predetermined threshold 
10in response to the total number of the received plurality of 11messaqes meetinq the predetermined threshold (Ye Fig. 6, [0105]: in the non-normal, congestion scenario, keep-alive packets 604 are received and stored in virtual queue 610 and real queue 620, during a congestion mode where the queues can comprise of a threshold number of packets, i.e. count the received packets. [0129]: the receiver device 704 can determine if the congestion mode should end based on the threshold number of packets has been reached to trigger an end of the congestion mode, meaning that a threshold (determination point) is measured against received keep-alive messages, whereupon, if such threshold is met, then a decision is made to indicate end of congestion mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate a decision point (using a threshold or count) in the method of Ye into the method of Addepalli and RFC 5171 to receive (and measure the interval of) a finite number of keep-alive messages, such as to determine the next step. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 2 and 9, Addepalli teaches:
The method of claim 1 wherein the plurality of messages sent from the second device to the first device does not include the second interval configuration value ([26], Fig. 5B, Step 132: router receives series of BFD packets, to detect congestion. No adjustment to timing, measurements of received message interval, etc., have been performed.)

Regarding claims 3 and 10, Addepalli does not teach
The method of claim 1 comprising: 
timestamping, by the first device, the plurality of UDLD protocol messages at the time the messages were received from the second device; 
storing, by the first device, the plurality of UDLD protocol messages in a timestamp array; and 
clearing, by the first device, the timestamp array after the configuration mismatch has been determined.
However, the RFC 5171 teaches:
timestamping, by the first device, the plurality of UDLD protocol packets at the time the messages were received from the second device; 
storing, by the first device, the plurality of UDLD protocol messages in a timestamp array; and 
clearing, by the first device, the timestamp array after the configuration mismatch has been determined.  (RFC 5171, Section 5.2: UDLD sends out periodic “hello” packets on every active interface to keep each device informed about its neighbors. When a hello message is received, it is cached (alongside all previously cached messages) and kept in memory at most for a defined time interval (time-to-live), after which the cache entry is considered stale and is aged out.  Message formats are defined in the RFC, including an 8-bit time interval value (Message Interval TLV) Section 6.1, page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of RFC 5171 and Neighbor Database Maintenance (Section 5.2), into the method of Addepalli. RFC5171 discloses the function of the periodic UDLD “hello” packets that are cached and kept in memory, and then aged out when stale after a “holdtime” or “time-to-live” interval has expired. RFC 5171 improves on the working of the Addepalli method using aging older “hello” packets and then flushing (clearing) the cache to keep caches coherent on all connected devices (RFC5171, Section 5.2) . The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 5 and 12, Addepalli teaches:
The method of claim 1 comprising: changing, by the first device, the first interval configuration value of the first device to match the second interval configuration value of the second device ([26]: Based on the new calculated average (second value), which should be implicitly different than the normal interval value because the time intervals exceeded the normal interval value, the router determines a new detection multiplier (an adjustment factor) by which to set the adjusted session detection time. Router 12A applies the new detection multiplier (adjustment factor) to the negotiated receipt interval (first interval configuration value) to derive the adjusted session detection time (first value adjusted to new second value), in effect, dynamically adjusting the session detection time, or interval time between messages);

Regarding claims 6 and 13, Addepalli teaches:
The method of claim 1 comprising: transmitting, by the first device, a configuration message to the second device, the configuration message indicating the configuration mismatch and including the first and second interval configuration values ([26]: Based on the new calculated average (second value), which should be implicitly different than the normal interval value because the time intervals exceeded the normal interval value, the router determines a new detection multiplier (an adjustment factor) by which to set the adjusted session detection time. Router 12A applies the new detection multiplier (adjustment factor) to the negotiated receipt interval (first interval configuration value) to derive the adjusted session detection time (first value adjusted to new second value), in effect, dynamically adjusting the session detection time, or interval time between messages)

Regarding claims 7 and 14, Addepalli does not teach:
The method of claim 1 comprising: determining, by the first device, a UDLD mode of the second device based on the plurality of UDLD protocol messages.
However, RFC 5171 teaches:
The method of claim 1 comprising: determining, by the first device, a UDLD mode of the second device based on the plurality of UDLD protocol packets.  (RFC 5171, Section 5.4: There are two UDLD modes, Normal and Aggressive mode, disclosed in the RFC. In normal mode (more common than aggressive mode), a protocol determination at the end of the detection process is always based on information received in the UDLD message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of RFC 5171 into the method of Addepalli in order to simplify and clarify the two defined modes, among different implementations that may not be compatible with devices produced by other manufacturers (or configured differently). The motivation is to strengthen compliance to a documented standard, and improve inter-vendor compatibility.


Claims 15-17, 19-20 are rejected under 35 U.S.C 103 as being unpatentable over “Addepalli”, in view of “RFC 5171”, in further view of “Ye”, and in further view of Dutta et al. (US20180288167) hereinafter “Dutta”.
Regarding claim 15, Addepalli teaches:
receive, by a first device, a plurality of messages transmitted from a second device to a first device, wherein the plurality of messages are used to detect links and the first device is configured with a first interval configuration value corresponding to a frequency which the first device sends the messages to the second device ([26]: Router 12A receives consecutive BFD packets at time intervals matching the negotiated receipt interval. [0064]: Fig. 5B Step 132 – Receive a series of BFD packets. BFD packets equate to packets transmitted from second device to first device, where interval between two consecutive packets are measured, matched against a negotiated receipt interval i.e. a first interval configuration value.)  
determine, by the first device, a second interval configuration value of the second device, the second interval configuration value corresponding to a frequency which the second device sends the messages to the first device ([26]: In this non-normal state, i.e. congestion-delayed scenario, router 12A receives consecutive BFD packets at time intervals exceeding the negotiated receipt interval (i.e. different than the first interval configuration value); the router calculates a normalized weighted moving average of the receipt delays (i.e. intervals between two consecutive BFD packets) associated with a series of consecutive pairs of BFD packets.) 
determine, on the first device, that there is a configuration mismatch between the first device and the second device, wherein a correct configuration of the requires the first device and the second device use a same number of intervals ([26]: Based on the new calculated average (second value), which should be implicitly different than the normal interval value because the time intervals exceeded the normal interval value, the router determines a new detection multiplier (an adjustment factor) by which to set the adjusted session detection time. Router 12A applies the new detection multiplier (adjustment factor) to the negotiated receipt interval (first interval configuration value) to derive the adjusted session detection time (first value adjusted to new second value), in effect, dynamically adjusting the session detection time, or interval time between messages); and 
Addepalli teaches BFD messages are exchanged on a link for keeping a link active. Addepalli does not teach Unidirectional Link Detection (UDLD) protocol messages can detect unidirectional L2 links between devices. 
Addepalli also does not teach:
creating a log entry for the configuration mismatch, the log entry including the first and second interval configuration values.
However, the RFC 7151, in defining the Unidirectional Link Detection Protocol as the method for managing missing or damaged connections between devices, resulting in unidirectional L2 links, teaches:
Unidirectional Link detection protocol messages …used to detect unidirectional L2 links.
creating a log entry for the configuration mismatch, the log entry including the first and second interval configuration values. (RFC 5171, Section 1: The purpose of the UDLD protocol is to detect the presence of anomalous conditions in the Layer 2 communication channel, working on top of the existing Layer 1 detection mechanisms defined by the IEEE 802.3 standards. Section 5.2: UDLD sends out periodic “hello” packets on every active interface to keep each device informed about its neighbors. When a hello message is received, it is cached and kept in memory at most for a defined time interval (time-to-live) after which the cache entry is considered stale and is aged out.  Message format is defined in the RFC, including an 8-bit time interval value (Message Interval TLV) Section 6.1, page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of RFC 5171 and UDLD protocol messages used for detecting unidirectional links, into the method of Addepalli with the BFD messaging and determination of the changed interval between messages received in a non-normal scenario. RFC 5171: UDLD is well documented and known in the art. RFC 5171 improves on the performance of the method of Addepalli. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Addepalli and RFC 5171 do not teach the method of counting the number of messages received by the router (first device) to detect a mismatched configuration between the first and second device:
 determininq whether a total number of the received plurality of messaqes meets a predetermined threshold 
10in response to the total number of the received plurality of messaqes meetinq the predetermined threshold,
However, Ye teaches:
determininq whether a total number of the received plurality of messaqes meets a predetermined threshold
10in response to the total number of the received plurality of 11messaqes meetinq the predetermined threshold (Ye Fig. 6, [0105]: in the non-normal, congestion scenario, keep-alive packets 604 are received and stored in virtual queue 610 and real queue 620, during a congestion mode where the queues can comprise of a threshold number of packets, i.e. count the received packets. [0129]: the receiver device 704 can determine if the congestion mode should end based on the threshold number of packets has been reached to trigger an end of the congestion mode, meaning that a threshold (determination point) is measured against received keep-alive messages, whereupon, if such threshold is met, then a decision is made to indicate end of congestion mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate a decision point (using a threshold or count) in the method of Ye into the method of Addepalli and RFC 5171 to receive (and measure the interval of) a finite number of keep-alive messages, such as to determine the next step. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Addepalli, RFC 5171 and Ye do not teach:
A non-transitory computer-readable storage medium encoded with instructions, the instructions executable by a processor of a system to cause the system to:
However, Dutta teaches:
A non-transitory computer-readable storage medium encoded with instructions, the instructions executable by a processor of a system to cause the system to: (Dutta [0156]: Non-transitory computer-readable medium is provided for storage data and code that can be executed by one or more processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dutta into the method of Addepalli, RFC 5171 and Ye in order to implement the functions and features of the claimed invention in an actual hardware device.

Regarding claim 16, Addepalli teaches:
wherein the plurality of messages sent from the second device to the first device does not include the second interval value. ([26], Fig. 5B, Step 132: router receives series of BFD packets, to detect congestion. No adjustment to timing, measurements of received message interval, etc., have been performed.)
Addepalli, RFC 5171 and Ye do not teach:
The non-transitory computer-readable storage medium of
However, Dutta teaches:
A non-transitory computer-readable storage medium (Dutta [0156]: Non-transitory computer-readable medium is provided for storage data and code that can be executed by one or more processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dutta into the method of Addepalli, RFC 5171 and Ye in order to implement the functions and features of the claimed invention in an actual hardware device.

Regarding claim 17, Addepalli does not teach:
timestamp, by the first device, the plurality of UDLD protocol packets at the time the messages were received from the second device; 
store, by the first device, the plurality of UDLD protocol messages in a timestamp array; and  2090840560 
clear, by the first device, the timestamp array after the configuration mismatch has been determined.
However, the RFC 5171 teaches:
timestamp, by the first device, the plurality of UDLD protocol packets at the time the messages were received from the second device; 
store, by the first device, the plurality of UDLD protocol messages in a timestamp array; and 
clear, by the first device, the timestamp array after the configuration mismatch has been determined.  (RFC 5171, Section 5.2: UDLD sends out periodic “hello” packets on every active interface to keep each device informed about its neighbors. When a hello message is received, it is cached (alongside all previously cached messages) and kept in memory at most for a defined time interval (time-to-live), after which the cache entry is considered stale and is aged out.  Message formats are defined in the RFC, including an 8-bit time interval value (Message Interval TLV) Section 6.1, page 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of RFC 5171 and Neighbor Database Maintenance (Section 5.2), into the method of Addepalli. RFC5171 discloses the function of the periodic UDLD “hello” packets that are cached and kept in memory, and then aged out when stale after a “holdtime” or “time-to-live” interval has expired. RFC 5171 improves on the working of the Addepalli such as aging older “hello” packets and then flushing (clearing) the cache to keep caches coherent on all connected devices (RFC5171, Section 5.2). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Addepalli, RFC 5171 and Ye do not teach:
The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: 
However, Dutta teaches:
The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: (Dutta [0156]: Non-transitory computer-readable medium is provided for storage data and code that can be executed by one or more processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dutta into the method of Addepalli, RFC 5171 and Ye in order to implement the functions and features of the claimed invention in an actual hardware device.

Regarding claim 19, Addepalli teaches:
change, by the first device, the first interval configuration value of the first device to match the second interval configuration values of the second device ([26]: Based on the new calculated average (second value), which should be implicitly different than the normal interval value because the time intervals exceeded the normal interval value, the router determines a new detection multiplier (an adjustment factor) by which to set the adjusted session detection time. Router 12A applies the new detection multiplier (adjustment factor) to the negotiated receipt interval (first interval configuration value) to derive the adjusted session detection time (first value adjusted to new second value), in effect, dynamically adjusting the session detection time, or interval time between messages);

Addepalli, RFC 5171 and Ye do not teach:
The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: 
However, Dutta teaches:
The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: Dutta [0156]: Non-transitory computer-readable medium is provided for storage data and code that can be executed by one or more processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dutta into the method of Addepalli, RFC 5171 and Ye in order to implement the functions and features of the claimed invention in an actual hardware device.

Regarding claim 20, Addepalli teaches:
transmit, by the first device, a configuration message to the second device, the configuration message indicating the configuration mismatch and including the first second interval configuration values. ([26]: Based on the new calculated average (second value), which should be implicitly different than the normal interval value because the time intervals exceeded the normal interval value, the router determines a new detection multiplier (an adjustment factor) by which to set the adjusted session detection time. Router 12A applies the new detection multiplier (adjustment factor) to the negotiated receipt interval (first interval configuration value) to derive the adjusted session detection time (first value adjusted to new second value), in effect, dynamically adjusting the session detection time, or interval time between messages)
Addepalli, RFC 5171 and Ye do not teach:
The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: 
However, Dutta teaches
The non-transitory computer-readable storage medium of claim 15, the instructions executable by a processor of a system to cause the system to: Dutta [0156]: Non-transitory computer-readable medium is provided for storage data and code that can be executed by one or more processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dutta into the method of Addepalli, RFC 5171 and Ye in order to implement the functions and features of the claimed invention in an actual hardware device.


Allowable Subject Matter
Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 11 and 8 recite limitations related to a pre-determined threshold of a sufficient number of messages for the first device to use to determine an adjusted configuration value accounting for a cold boot scenario. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to their base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Clark et al. (US20080082142) teaches detecting interval of heartbeat messages based on timing of received messages.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./              Examiner, Art Unit 2461                                                                                                                                                                                          /HUY D VU/Supervisory Patent Examiner, Art Unit 2461